Citation Nr: 0814323	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected right and left knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1987 and from March 1989 to January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2003, a statement of the case was issued 
in July 2004, and a substantive appeal was received in 
October 2004.

Service connection for left knee disability, to include as 
secondary to service-connected right knee disability, was 
also originally in appellate status.  However, during the 
course of this appeal, the veteran's claim for entitlement to 
service connection for left knee disability was granted.  The 
remaining issue on appeal is as stated on the title page.


FINDING OF FACT

The veteran's low back disability is reasonably related to 
his service-connected right and left knee disabilities.  


CONCLUSION OF LAW

The criteria for service connection for low back disability 
are reasonably met.   38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In view of the favorable outcome of the claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) need 
not be discussed.  The Board notes there has been substantial 
compliance with the VCAA throughout the development of the 
claim.

The veteran had the opportunity to present testimony on his 
own behalf at a personal hearing with the undersigned in 
Little Rock in February 2008.  The evidence of record 
contains the veteran's service medical records, post-service 
private medical records, and post-service VA medical records.  
The evidence of record also contains reports of VA 
examinations performed in March 2005, June 2006, and 
September 2007.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records do not reflect a diagnosis of, or 
treatment for, a low back disability.

The veteran underwent a VA examination in March 2005.  The 
veteran stated that others who observed him noticed that his 
back was "not straight."  He reported daily low back pain 
localized and sharp in intensity.  

Upon physical examination, the examiner noted normal lordosis 
of the lumbar spine.  The spine was without kyphosis, 
scoliosis, or pelvic obliquity.  The examiner observed that 
there was no research evidence to suggest that the anterior 
cruciate ligament of the right knee caused the gait and 
stance changes affecting the low back. The examiner noted 
that the veteran is a plumber and has a significantly 
increased occupational hazard associated with that occupation 
which causes him to use his spine constantly.  The examiner 
opined that the veteran's low back is not due to service or 
the right knee disability.  

The Board notes that the veteran's claims file contains an 
undated statement from Dr. R. Williams.  Dr. Williams stated 
that he reviewed the claims file and opined that the 
veteran's low back symptoms are less likely than not a result 
of his service-connected right knee disability.  

The veteran underwent another VA examination in June 2006.  
He reported developing lumbar pain about 6 years earlier.  
Upon physical examination, the lumbar spine was not tender to 
palpation and there was no spasm.  The examiner diagnosed 
chronic lumbosacral strain.  The examiner opined that the 
lumbar spine was not related to the right knee.  The examiner 
reasoned that there was no mechanical reason why his knees 
would put any undue stress on the lumbar spine.  

Private medical records dated in June 2007 reflect that the 
veteran was seen by Dr. Traylor.  Dr. Traylor noted a painful 
range of motion in all directions but no limitations.  
Milgram's Sign, straight-leg raising (bilaterally), and 
Linder's Sign were all positive indicating some entrapment of 
lumbar nerve roots.  The veteran underwent an x-ray of the 
lumbar spine.  X-ray findings revealed normal spine 
development.  There were no degenerative changes.  Dr. 
Traylor opined that leg length inequity was a cause of 
persistent back pain.  

The veteran underwent another VA examination in September 
2007.  The examiner noted Dr. Traylor's opinion that the leg 
length deficiency would cause persistent back pain.  The 
examiner noted that the veteran is engaged in a trade, 
plumbing, which involves significant manual labor-type work.  
The examiner stated that it is plausible that the veteran's 
right knee condition could have resulted in an abnormal 
mechanical axis of the body, although there are a number of 
etiologies for back pain.  Additionally, the examiner noted 
that an abnormal mechanical axis of the back would manifest 
itself or is felt to manifest itself in a radiographic 
manner.  The examiner stated that the veteran had x-rays of 
the lumbar spine that did not show any type of degenerative 
change.  The examiner opined that it is less likely than not 
that the back pain is the result of knee disorders.  

The Board notes that Dr. Traylor opined that the leg length 
deficiency could cause persistent back pain.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess the medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board finds that the opinion from Dr. Traylor at least 
places the evidence in relative equipoise with regard to a 
causal connection to the veteran's service-connected knee 
disabilities.  Since the evidence is in equipoise on this 
question, as required by law, reasonable doubt is resolved in 
the veteran's favor, and the Board concludes there reasonably 
is a causal connection between current low back disability 
and the service connected knee disorders.  38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back disability, to include as 
secondary to service-connected right and left knee 
disabilities, is granted.

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


